ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Dr. Sheridan Stevens for further review of the February 27, 1996 decision of the court of appeals be, and the same is, granted for the limited purpose of reversing that decision and reinstating the judgment of dismissal of the plaintiff Michelle D. Bliss’ action entered in the Hennepin County District Court. This record does not disclose any genuine issue of material fact as to whether the plaintiff had “reason to believe” that the defendant was residing in Hennepin County at the time of service so as to render valid and timely, the delivery of the summons and complaint to the Hennepin County Sheriff for service on the defendant.
BY THE COURT:
/s/ Alexander M. Keith Chief Justice